NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      ____________

                                       No. 19-3261
                                      ____________


                                MARK MORGENFRUH,
                                           Appellant
                                       v.

                            LARSON DESIGN GROUP, INC.

                                      ____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                 (D.C. No. 4-18-cv-00021)
                      District Judge: Honorable Matthew W. Brann
                                      ____________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                  September 9, 2020

           Before: CHAGARES, HARDIMAN, and MATEY, Circuit Judges.

                                (Filed: September 9, 2020)

                                      ____________

                                        OPINION *
                                      ____________


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Larson Design Group, Inc. terminated Mark Morgenfruh’s employment, and he

sued for disability discrimination and interference with his medical leave. The District

Court granted Larson summary judgment, and Morgenfruh now appeals. We will affirm.

                                             I

       In 2013, Larson hired Morgenfruh as its Director of Human Resources and

promoted him to Vice President. By 2016, Morgenfruh was diagnosed with a number of

illnesses, 1 and his health kept declining. 2 On June 27, 2017, Larson’s Chief Executive

Officer Keith Kuzio wrote a memorandum to Morgenfruh’s personnel file detailing

several reasons he had decided to terminate Morgenfruh. Three days later, Kuzio met

with Morgenfruh to explain his decision. Morgenfruh wanted an explanation, and Kuzio

gave two reasons from the memo he wrote: succession planning and director

development. When Morgenfruh pressed for other reasons, Kuzio replied: “[I]t’s just not

worth getting into right now.” App. 554.




       1
        These included degenerative disc disease, chronic obstructive pulmonary disease,
gastroesophageal reflux disease, hypertension or high blood pressure and high
cholesterol, and irritable bowel syndrome.
       2
        After 2016, Morgenfruh was diagnosed with Type II diabetes, benign prostatic
hyperplasia, and sleep apnea.


                                             2
       Morgenfruh sued Larson in the United States District Court for the Middle District

of Pennsylvania, claiming discrimination in violation of the Americans with Disabilities

Act (ADA), the Pennsylvania Human Relations Act (PHRA), and interference with his

right to medical leave under the Family and Medical Leave Act (FMLA). The District

Court granted Larson summary judgment, Morgenfruh v. Larson Design Grp., Inc., 2019

WL 4511711, at *1 (M.D. Pa. 2019), and Morgenfruh appealed.

                                             II 3

       The District Court did not err. As to the disability discrimination claims, 4 the

Court reasoned Morgenfruh could not show the legitimate, nondiscriminatory reasons

Larson gave for his termination were pretextual. See id. at *4; see also McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802–04 (1973). On appeal, Morgenfruh explains

Kuzio told him not to work on succession planning, and he finished the director

development program just days before his termination. Morgenfruh also notes that Kuzio

delayed his termination until he finished tasks that were critical to “enhancing

engagement, trust, teamwork, to move the organization forward.” Opening Br. at 21




       3
        The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367(a). We
have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s summary
judgment de novo. Faush v. Tuesday Morning, Inc., 808 F.3d 208, 215 (3d Cir. 2015).
       4
         Claims under the PHRA are interpreted coextensively with ADA claims. See
Kelly v. Drexel Univ., 94 F.3d 102, 105 (3d Cir. 1996).


                                              3
(quotations omitted). Whatever the merit of these arguments, Morgenfruh did not present

them to the District Court, so they are forfeited on appeal. See In Re: J & S Props., LLC,

872 F.3d 138, 146 (3d Cir. 2017) (citation omitted).

       Morgenfruh also argues he can show pretext because Larson’s answers to

interrogatories gave more reasons for his termination than Kuzio mentioned at the time

he terminated Morgenfruh. Opening Br. at 18–20 (citing Dennis v. Columbia Colleton

Med. Ctr., Inc., 290 F.3d 639, 646 (4th Cir. 2002) (holding plaintiff showed pretext

where an employer offered more reasons at trial than in discovery)). The District Court

rejected this argument because “providing additional reasons is not the same as providing

inconsistent reasons.” Morgenfruh, 2019 WL 4511711, at *4. We need not reach that

issue, however, because Larson did not “add” reasons between the in-person meeting and

discovery: Kuzio’s memo—dated three days before the meeting—lists the reasons Larson

gave in its interrogatory answers.

       Finally, as to the FMLA claim, the District Court held Larson’s failure to advise

Morgenfruh of his right to medical leave did not prejudice him because “he was familiar

with the FMLA through his position as the head of Larson’s human resources

department.” Morgenfruh, 2019 WL 4511711, at *6; see also Conoshenti v. Pub. Serv.

Elec. & Gas Co., 364 F.3d 135, 143 (3d Cir. 2004) (an employee must show employer’s

“failure to advise rendered him unable to exercise [his] right [to leave] in a meaningful




                                             4
way, thereby causing injury”). On appeal, Morgenfruh insists “he would have taken leave

to attend medically necessary appointments and treatment” had Larson informed him of

his right to FMLA leave. Opening Br. 15. That argument strains credulity.

      Morgenfruh testified that before working at Larson, he took seminars or

coursework in FMLA administration, personally administered the FMLA, and supervised

people who did so. He also testified that when he worked at Larson: no one outside of HR

had any greater knowledge about the FMLA than he did; he headed the department

responsible for administering the FMLA; he was familiar with the forms Larson used to

administer the FMLA; he had chosen a flexible work schedule over FMLA leave in the

past; he knew his subordinate was trained in FMLA administration; and he advised

Larson on the merits of other employees’ FMLA claims. Given Morgenfruh’s own

testimony, no reasonable jury could conclude Larson’s failure to advise him of his rights

under the FMLA prejudiced him. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). Morgenfruh knew about FMLA leave. If he wanted it, he would have taken it.

                                     *      *      *

      For the above reasons, we will affirm the District Court’s summary judgment.




                                            5